                           Pruhs & Donovan, S.C.
Martin J. Pruhs                                              757 North Broadway – 4th Floor
Christopher D. Donovan                                       Milwaukee, Wisconsin 53202
                                                             Tel: (414) 221-1950
                                                             Fax: (414) 221-1959

3 February 2020

Hon. Lynn Adelman
United States District Court
Eastern District of Wisconsin
517 E. Wisconsin Ave.
Milwaukee, WI 53202

               Re:       United States v. Tedmund Blankschein
                         Eastern District of Wisconsin Case No. 19-CR-143

Your Honor,

I write to inform you that I will be asking the Court to impose a sentence of probation for
Mr. Blankschein. This sentence is appropriate for the following reasons, which will be
more fully articulated at his sentencing hearing:

       1. He has accepted responsibility by pleading guilty to an information, thereby
          obviating the need for the government to secure an indictment. He is very
          remorseful for his participation in the charged conduct. He regrets the impact
          this crime had on the victims, the government, and also the impact it has on
          his friends and family. He knew better than to do something like this and was
          raised better than to do something like this.
       2. He has no prior criminal record. See PSR at ¶¶ 34-41.
       3. He played a key, yet replaceable role in Albert Golant’s fraudulent luxury
          vehicle buying scheme. He was first lured in as many victims and other
          people were into Golant’s orbit: first as a straw buyer of vehicles for him, then
          as a recruiter for other buyers as Golant’s scheme grew, and finally as
          Golant’s “partner” in two of the business entities involved. “Partner” is
          included in quotes for good reason- while Mr. Blankschein’s name was listed
          with the Wisconsin DFI as owner and he was signatory on bank accounts and
          engaged in several transactions for the businesses, Golant in fact “controlled
          the day-to-day operations” of the businesses and “directed Blankschein
          regarding all business decisions.” See Attachment A to plea agreement, page
          2, second paragraph. Hence, Mr. Blankschein played a key role in the fraud
          scheme and for that he is responsible, pled guilty and will face the
          consequences at sentencing (including the consequence of being a felon for
          the rest of his life which will impair future employment and ability to hunt
          with firearms). But it is clear he played a minor role in Golant’s scheme as
          the government expressly recognizes, see plea agreement at ¶ 17, and no one
          disputes that Golant was the mastermind of the scheme and the one who by far


       Case 2:19-cr-00143-LA Filed 02/03/20 Page 1 of 2 Document 13
           benefited the most from it (Mr. Blankschein’s compensation paled in
           comparison to Mr. Golant- literally the difference between tens of millions for
           Golant and tens of thousands for Mr. Blankschein). If Mr. Blankschein had
           not agreed to serve as Golant’s purported “partner,” Golant surely would have
           found someone else that would have.
      4.   He has a good family and friend support system and had a good upbringing,
           which bodes well for him should he be granted supervision rather than prison.
           See PSR at ¶¶ 42-49; see also letter in support from Andy and Bridget Krause.
      5.   He has no ongoing drug or alcohol issues that have impeded his pretrial
           supervision, nor any that would impede future community supervision. See
           PSR at ¶¶ 59-64. He has had no problems while on bond pending sentencing.
      6.   He has always worked at stable and productive jobs that have enabled him to
           support himself (he has no children). See PSR at ¶¶ 71-83.
      7.   His guidelines are overstated for his actual role in the offense due to “relevant
           conduct.” That is, while the parties agree that the total tax loss amount to the
           government due to Golant’s scheme is roughly $5.5 million (see plea
           agreement at ¶ 15 (relevant conduct guideline loss amount), ¶ 26 (restitution
           loss amount), and Attachment A (loss table)), per the government’s own
           calculations, roughly only 10% of that amount was attributable to Mr.
           Blankschein’s tax forms, whereas 90% of it was attributable to Mr. Golant’s.
           See Attached Appendix A produced by the government. And this is separate
           and apart from any critique that the guideline’s tax loss table at U.S.S.G. §
           2T4.1 is a fair measure of what sentences should be tied to what tax loss
           amounts in the first place. As this Court is well aware, it is free to disagree
           with a guideline range either categorically or in a particular case. See United
           States v. Corner, 598 F.3d 411, 416 (7th Cir. 2010). Ultimately, this Court
           should give the guidelines little to no weight based on both the specific facts
           of this case and upon skepticism that the guidelines reflect appropriate
           sentences in tax loss cases in general.
      8.   While not detailed in the PSR, he has been involved with many community
           service events over the years, including food drives, volunteering at the VA,
           organizing sporting events including his church softball team, adult hockey
           clinics and golf outings, and other church events and activities.
      9.   Sending someone to prison is very expensive, costing taxpayers over $36,000
           per year, versus less than $5,000 per year for supervision. See PSR at ¶ 96.
           Hence, with no compelling need for specific deterrence, punishment beyond
           probation, rehabilitation, or incapacitation for protection of the public, prison
           is not called for in this case.

                                      Sincerely,


                                      /s/ Chris Donovan


CC:   AUSA Laura Kwaterski via ECF




      Case 2:19-cr-00143-LA Filed 02/03/20 Page 2 of 2 Document 13
